Citation Nr: 0608323	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-11 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel









INTRODUCTION

The veteran served on active military duty from September 
1991 to October 1999.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

Manifestations of the veteran's service-connected bilateral 
plantar fasciitis include moderate pain and tenderness and 
pain on palpation over plantar surfaces.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 
5013A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by a letter dated 
December 2002 of the information and evidence needed to 
substantiate and complete her claim for an increased rating 
for bilateral plantar fasciitis.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In post-remand letters from 
March 2004 and March 2005, VA reiterated what information and 
evidence was needed to substantiate and complete the claim 
for an increased rating.  The letters also informed the 
veteran that VA would obtain all service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was her responsibility to either send medical treatment 
records from her private physician regarding treatment for 
her claimed disability, or to provide a properly executed 
release so that VA could request the records on her behalf.  

The duty to notify includes informing the veteran that she 
must send in all evidence in his possession pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  The March 2004 and March 
2005 letters stated "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
March 2005 further states "[p]lease provide us with any 
evidence or information you may have pertaining to your 
claim."  The provisions of 38 C.F.R. § 3.159(b)(1) were 
provided to the veteran in the March 2003 statement of the 
case.  It is clear from these documents that the RO was 
asking for any records related to the veteran's claim.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records and VA outpatient medical records 
have been associated with the claims file.  The veteran was 
afforded three VA feet examinations.  The veteran was asked 
to advise VA if there was any other information or evidence 
she considered relevant to her claim so that VA could help 
her by getting that evidence.  She was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

In a December 1999 rating decision, the RO granted service 
connection for bilateral plantar fasciitis and a 10 percent 
evaluation was assigned, by analogy to pes planus, under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5276, effective 
October 24, 1999.  See 38 C.F.R. §§ 4.20, 4.27 (2005) 
(Diagnostic Code 5299 identifies musculoskeletal system 
disabilities that are not specifically listed, but are rated 
by analogy to similar disabilities).  By a January 2003 
rating decision, the 10 percent evaluation was continued 
under Diagnostic Code 5299-5276.  In a November 2002 claim 
for an increased rating, the veteran stated her plantar 
fasciitis had worsened. 

Service medical records indicate that the veteran was 
diagnosed with bilateral plantar fasciitis in July 1996, and 
received treatment for the foot disorder throughout 1996 and 
1997.  Results of a December 1999 VA feet examination 
confirmed mild bilateral plantar fasciitis.  

A July 2002 VA podiatry clinic treatment note assessed 
plantar fasciitis.  The examiner found pain on palpation to 
left medial tubercle of the calcaneus.  There was bony spur 
formation in calcaneal sites 4 and 5.  The veteran's feet 
were taped, she was given shoe inserts, and she noted an 
immediate positive difference.

VA podiatry clinic records from October 2002, November 2002, 
and January 2003, indicate that the veteran presented with 
bilateral heel pain.  There was pain on palpation at the 
bilateral plantar medial aspect of the heels.  The assessment 
was bilateral plantar fasciitis; the veteran received steroid 
injections in her heels and was prescribed use of inserts and 
night splints. 

A January 2003 VA feet examination was conducted.  The 
veteran stated that she had bilateral feet pain from the heel 
to the distal feet along the medial side.  She was taking 
Naprosyn, using shoe inserts, using night splints, and 
receiving steroid treatments.  The examiner found normal gait 
and no use of assistive devices.  Upon physical examination, 
the veteran had standing flexible flatfeet, sitting normal 
arches, and tenderness on the medial aspect of both heels on 
the plantar aspect.  There was no callosity present in the 
plantar aspect of the feet.  The diagnosis was bilateral 
plantar fasciitis and calcaneal spur.

At a January 2003 VA podiatry appointment, the veteran 
presented for casting of custom orthotics for painful 
bilateral heels.  April 2003 and June 2003 podiatry clinic 
records indicate the veteran presented with heel pain, there 
was pain on palpation at the plantar medial aspect of 
bilateral heels, and the examiner provided steroid injections 
and prescribed the continued use of inserts and night 
splints. 

A July 2003 VA podiatry note indicated that although the 
veteran had tried the full spectrum of conservative care for 
her plantar fasciitis, to include stretching, icing, anti-
inflammatories, corticosteroid injections, and custom 
orthotics, there was no relief of symptoms.  Upon physical 
examination, the examiner found bilateral palpable pedal 
pulses, intact sensation, pain at plantar medial calcaneal 
tubercle, bilaterally, and mild tenderness along the medial 
branch of the plantar fascia, bilaterally.  There were no 
other deformities.  The veteran had a good medial 
longitudinal arch, off weightbearing, bilaterally.  The 
examiner assessed chronically calcific bilateral plantar 
fasciitis.  The examiner recommended open plantar fasciotomy 
or extracorporeal shock wave therapy. 

In an August 2003 VA podiatry note, the veteran reported that 
she received limited relief through taping, orthotics, night 
splints, stretching, icing, injections, ibuprofen, and 
Naprosyn.  The examiner found pain at palpation at plantar 
medial aspect of the heel and medial longitudinal arch.  The 
examiner instructed the veteran to more regularly wear 
orthotics and night splints.  In a November 2003 VA podiatry 
note, the veteran reported slight improvement due to 
orthotics, night splints, icing, stretching, and injections.  
The veteran had new complaints of numbness to the inside of 
the right ankle and tingling to the toes for approximately 
two months.  The examiner found pain to palpation to middle 
of plantar fascia right foot, but no pain on palpation to 
plantar medial calcaneal tubercle.  There was positive 
Tinel's sign.  The veteran received a right heel steroid 
injection and was instructed to continue using inserts and 
night splints.  Contemporaneous x-rays were unremarkable.

In a January 2004 VA physical therapy note, the veteran 
complained of constant throbbing pain in her bilateral medial 
arches, and numbness and tingling in the right arch.  She 
reported regular use of night splints since August 2003, and 
stated that medication no longer controlled her pain.  The 
examiner noted normal gait, but with decreased cadence and 
step length, and used no assistive devices.  The feet were 
tender to palpation from the inferior portion of her 
calcaneus, along the medial arch to the first metatarsal 
head.  The veteran had standing left flat arch, left rear 
foot in calcaneal valgus, no flattening of right arch, and 
intact sensation.  

February 2004 VA physical therapy notes indicate that the 
veteran reported her feet were feeling better, and that the 
physical therapy massage decreased pain.  Later in the month, 
the veteran reported no left foot pain and decreased right 
foot pain.

March 2004 VA physical therapy notes indicate the veteran's 
left foot was pain free, her right foot pain had decreased, 
and she experienced an additional decrease in right foot pain 
after each physical therapy treatment.  Additional March 2004 
physical therapy notes reflect that the veteran had pain on 
palpation to middle of plantar fascia on the right, no pain 
on palpation to plantar medial calcaneal tubercle, positive 
Tinel's sign, and unremarkable x-rays.  A March 2004 VA 
neurology consultation note indicated normal bilateral 
strength and sensation, negative Tinel's at both tarsal 
tunnels, and symmetric bilateral reflexes.

A June 2004 VA podiatry note revealed the veteran reported 
minimal improvement with physical therapy, icing, stretching, 
orthotics, and night splints.  The examiner found pain on 
palpation to middle of plantar fascia right foot, no pain on 
palpation medial calcaneal tubercle, and positive Tinel's 
sign.  Plantar fasciitis and tarsal tunnel syndrome were 
assessed.

At a March 2005 VA podiatry visit, the veteran reported 
occasional shooting pain to her right foot digits.  The 
examiner found pain on palpation to middle plantar fascia 
right foot, no pain on palpation to plantar medial calcaneal 
tubercle, and positive Tinel's sign.  There was low arch 
on/off weight bearing bilaterally.  Plantar fasciitis, tarsal 
tunnel syndrome, and pes planus were diagnosed. 

A March 2005 VA feet examination was conducted.  The veteran 
reported a 10 year history of constant bilateral feet pain.  
The examiner noted normal gait, no use of assistive devices, 
normal rising and standing, and normal hopping.  Upon 
physical examination, the examiner found no feet deformity, 
no hallux valgus, no callosities, no breakdown or unusual 
shoe wear, no evidence of pain on motion, no skin or vascular 
changes, and a well-aligned Achilles tendon.  There was no 
pain on manipulation, no varus or valgus deformities, no 
spasm of Achilles tendon, no indication of swelling, and no 
inward bowing.  The examiner noted that the veteran had no 
history of heat, redness, or fatigability, and no specific 
flareups.  The examiner found all digits had a normal range 
of motion, and there was mild to moderate tenderness along 
the plantar aspects of bilateral calcaneal areas.  The 
diagnosis was mild bilateral pes planus with plantar 
fasciitis, and no swelling, heat, or erythema.

An April 2005 VA podiatry note indicated that the veteran 
presented for custom orthotics.  The examiner found pain on 
palpation to middle of plantar fascia right foot, no pain on 
palpation to plantar medial calcaneal tubercle, and positive 
Tinel's sign.  There was low arch on/off weight bearing 
bilateral feet.  At an April 2005 VA physical therapy 
consultation the veteran reported ongoing pain despite 
physical therapy exercises, night splints, orthotics, heel 
cups, and icing.  The examiner found no significant 
abnormalities or deviations and tenderness to palpation at 
plantar aspect at the calcaneus at medial side.  There was 
intact sensation, intact proprioception at left great toe and 
ankle, palpable tibialis posterior and dorsalis pedis pulses, 
bilaterally, and no ligamentous laxity.  The examiner found a 
functional gait pattern and no limp.

At a subsequent April 2005 VA physical therapy appointment, 
the veteran reported she felt great after the prior treatment 
and had been able to exercise more without pain.  The 
examiner adjusted the veteran's night splints, noted that the 
transcutaneous electrical nerve stimulation diminished the 
veteran's pain, and recommended a home unit.  A May 2005 
physical therapy note indicated that the veteran reported she 
was doing OK and had been trying to exercise.  The examiner 
noted a functional gait pattern and no use of assistive 
devices.

The veteran's bilateral plantar fasciitis is currently 
evaluated at 10 percent, which contemplates moderate flatfoot 
with the weight-bearing line being over or medial to the 
great toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet, bilateral or unilateral.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 20 percent rating 
is awarded for severe unilateral disability and a 30 percent 
rating is awarded for severe bilateral disability - a severe 
disability is manifested by objective evidence of marked 
deformity, such as pronation, abduction, etc., pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Id. 

The Board finds that the medical evidence of record does not 
show that manifestations of the veteran's current foot 
disorder meet the criteria for a rating in excess of 10 
percent.  The veteran's bilateral plantar fasciitis is 
manifested by ongoing pain although it appears to have 
recently decreased.  The medical evidence indicates 
tenderness and pain on palpation over the plantar surfaces, 
but no callosities and no feet deformities.  The medical 
records in 2004 indicated that the veteran's left foot was 
almost pain-free.  The most recent VA feet examination 
specifically found no pain on manipulation, no marked 
deformities, no callosities, no swelling on use, and only 
mild to moderate tenderness over plantar surfaces.  Thus, the 
veteran is not entitled to an increased rating under this 
diagnostic code.  

The Board has considered other possible diagnostic codes for 
application.  But ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, malunion of os calcis or 
astragalus, astragalectomy, shortening of the bones of the 
lower extremity, pes cavus, metatarsalgia, hallux valgus, 
hammer toe, malunion or nonunion of tarsal or metatarsal 
bones, and other foot injuries, have not been diagnosed or 
noted in the medical evidence of record.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274, 5275, 5278, 
5279, 5280, 5281, 5282, 5283, 5284 (2005).

The Board has also considered the diagnostic code for 
bilateral weak foot.  38 C.F.R. § 4.1a, Diagnostic Code 5277 
(2005).  But the highest possible rating for such a 
disability is 10 percent.  This diagnostic code would also 
not entitle the veteran to an increased rating.

Functional loss of a body part may occur as a result of 
weakness or pain on motion of that affected body part.  38 
C.F.R. §§ 4.40, 4.45 (2005).  Factors involved in evaluating 
and rating disabilities of the joints include:  weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2005).  

A March 2004 VA physical therapy noted indicated bilateral 
5/5 muscle strength.  In the March 2005 VA feet examination, 
the examiner found no evidence of weakened movement, pain on 
motion, excess fatigability, or incoordination, and no 
evidence that these or any pain decreased motion during 
exacerbations, repetitive activity, or flareups.  The 
examiner noted normal gait and no use of assistive devices.  
In an April 2005 VA physical therapy note, the examiner found 
5/5 bilateral muscle strength, a functional gait pattern, and 
no feet range of motion deficits.  The most recent medical 
evidence is that the veteran has good muscle strength, and no 
additional weakness, fatigability, incoordination, and/or 
pain on motion.  As such, the Board finds that there is no 
additional functional loss not contemplated in the current 
ratings as described under 38 C.F.R. §§ 4.40 and 4.45.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of service-connected bilateral plantar 
fasciitis but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment has not been shown due to 
bilateral plantar fasciitis.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however as the manifestations 
of the veteran's service-connected bilateral foot disorder do 
not meet the criteria for a rating in excess of 10 percent, 
the preponderance of the evidence is against the veteran's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for bilateral plantar fasciitis is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


